DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9-18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 does not have sufficient support in the specification or drawing Fig 2-3 of the amended claim limitation where in “structural reinforcements defined within at least one of the first and second panels and positioned to extend away from the cavity to define the central flattening portion”. As if the structure reinforcement extend toward the cavity will also have the same figure in the specification. Furthermore, there is insufficient support in the text of originally filed specification of the amended claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dherde et al. (WO 2018067123, use US 20190137166 as equivalent), and further in view of Liu et al. (US20080072613).
As to claim 9.    Dherde et al. discloses an appliance (see e.g. appliance in abstract) comprising: 
an at least one first panel (see e.g. either inner liner 20 or the outer wrapper 18 can corresponds to the first panel in Fig 6);

a cavity defined between the at least one first and second panels(see e.g. insulating cavity 22 or cavity space 130  in Fig 6, in Par. 36), and further wherein an at least partial vacuum is defined within the cavity(see e.g. partial vacuum 26 within the insulating cavity 22 in Par. 37, Fig 6);
insulation materials disposed between the at least one first and second panels (see e.g. insulating material 24 is disposed within the cavity space 130 in Par. 37, Fig 6); 
a central flattening portion of each of the at least one first and second panels (see e.g. Fig 6); and
structural reinforcements proximate the central flattening portion (see e.g. structural reinforcements 34, 36 in Fig 5-6, Par. 37).

    PNG
    media_image1.png
    209
    561
    media_image1.png
    Greyscale



 Liu et al. (US20080072613) discloses reinforcement of appliance is desired to forms at outermost (or outward facing) position of the top plate of an insulating body casing, wherein the reinforcement strengthens rigidity of the portion of the top plate 32 and lowers the maximum deflection (see e.g. reinforcement ribs are formed on top plate 32 that forms a top surface of a body casing in abstract, Par. 6, Par. 88, and Par. 84, Fig 3-4). Liu et al. discloses the casing can have flattening portion and the arrangement of the reinforcement can be varied (see e.g. Fig 1-21).
Both Dherde et al. and Liu et al. are analogous in the field of reinforcement structure on outside facing surface of insulating body casing, it would have been obvious for a person with ordinary skills in the art to modify the reinforcement on outside casing surface of Dherde et al. to be outmost or outward facing position of the top plate as taught by Liu et al.(see e.g. abstract, Fig 3-4) since the outermost(or outward facing) reinforcement strengthens rigidity of the portion of the top plate  and lowers the maximum deflection as suggested by Liu et al(see e.g. abstract, Par. 88). 
As to claim 10.    Dherde et al. in view of Liu et al. discloses the appliance of claim 9, wherein multiple first panels are coupled to multiple second panels to further define a structural cabinet (see e.g. Dherde et al. discloses outer wrapper 18 and an inner liner 20 that are connected to define the structural cabinet 12 with an insulating cavity 22 defined between the outer wrapper 18 and the inner liner 20 in Par. 17).
As to claim 11.    Dherde et al. in view of Liu et al. discloses the appliance of claim 9, wherein the central flattening portion further comprises: curved portions, wherein the curved portions are generally scallop-shaped (see e.g. Dherde et al. discloses FIGS. 1-8 such as Fig 6, the wrapper and liner structural reinforcements 34, 36 include structural geometries 50 that are positioned proximate the outer wrapper 18 and inner liner 20, respectively.  The wrapper and liner structural reinforcements 34, 36 may be in the form of corrugations within the structural cabinet 12 that resist bending, warping, bowing, or other deflection, along at least one axis 52 in Par. 18. It is contemplated that the structural geometries 50 of the various distinct sections can include ridges, scallops, corrugations, undulations, folds, bends, relief patterns, combinations thereof and other similar structural geometries 50 in Par. 22).
As to claim 12.    Dherde et al. in view of Liu et al. discloses the appliance of claim 11, wherein the scallop-shaped curved portions (see e.g. Dherde et al. discloses the structural geometries 50 of the various distinct sections can include ridges, scallops, corrugations, undulations, folds, bends, relief patterns, combinations thereof and other similar structural geometries 50 in Par. 22) are configured to absorb an inward compressive force generated by the partial vacuum (see e.g. Dherde et al. discloses at least partial vacuum 26 generates the inward compressive force 32 that is exerted against the inner liner 20 and the outer wrapper 18 and is exerted toward the insulating cavity 22 in Par. 37, Fig 6. The use of the wrapper and liner structural reinforcements 34, 36 serves to oppose this inward compressive force 32 and opposes the tendency of the inner liner 20 and outer wrapper 18 to bow.  As a result, the inner liner 20 and outer wrapper 18 are maintained a substantially consistent distance from one another to maintain a substantially consistent undulating thickness of the insulating cavity 22 in Par. 37).
As to claim 13.    Dherde et al. in view of Liu et al. discloses the appliance of claim 9, wherein the structural reinforcements further comprise: stabilizing geometries, wherein the stabilizing geometries are configured to resist deflection to a co-planar state (see e.g. Dherde et al. discloses FIGS. 1-8 such as Fig 6, the wrapper and liner structural reinforcements 34, 36 include structural geometries 50 (which corresponds to the claimed stabilizing geometries) that are positioned proximate the outer wrapper 18 and inner liner 20, respectively.  The wrapper and liner structural reinforcements 34, 36 may be in the form of corrugations within the structural cabinet 12 that resist bending, warping, bowing, or other deflection, along at least one axis 52 in Par. 18. It is contemplated that the structural geometries 50 of the various distinct sections can include ridges, scallops, corrugations, undulations, folds, bends, relief patterns, combinations thereof and other similar structural geometries 50 in Par. 22).
By comparison, in the instant application the applicant discloses structural reinforcement help resist bowing, or other deflection of the central flattening portion 22 in Par. 31. The stabilizing geometries 118 of the structural reinforcements 30 and the deflection control features 28 stabilize and control the deflection of the central flattening portion 22 in par. 31. The instant application discloses each stabilizing geometry 118 may have a different shape to brace against the opposingly adjacent forces 120 of the neighboring stabilizing geometry 118 to define the compression arc that resists inward deflection in Par. 36. Further, the deflection control features 28 form an outline 166 of the stabilizing geometries 118 such that the stabilizing geometries 118 may be defined by the deflection control features 28 in Par. 36. It is the structural reinforcements 30, the stabilizing geometries 118, and the deflection control features 28 of the curved portions 114 that ultimately allow the central flattening portion 22 to resist the vacuum bow in Par. 40.


    PNG
    media_image2.png
    720
    653
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    230
    547
    media_image3.png
    Greyscale

As to claim 14.    Dherde et al. in view of Liu et al. discloses the appliance of claim 13, wherein the stabilizing geometries are substantially imperceptible upon expressing gas from the cavity (see e.g. Dherde et al. discloses gas is expressed from the insulating cavity to define an at least partial vacuum within the insulating cavity, wherein the at least partial vacuum generates an inward compressive force exerted against the inner liner and the outer wrapper toward the insulating cavity.  The insulating cavity is sealed, wherein the wrapper and liner structural reinforcements are positioned to oppose the inward compressive force and maintain the outer wrapper and the inner liner at a substantially consistent distance to maintain the volume of the cavity space between the wrapper and liner structural reinforcements in Par. 4. Par. 38).
As to claim 15.    Dherde et al. in view of Liu et al. discloses the appliance of claim 9, wherein the central flattening portion of the at least one first panel and the central flattening portion of the at least one second panel are configured to compress such that the central flattening portions are flush with the at least one first and the at least one second panels, respectively (see e.g. Dherde et al. discloses the wrapper and liner structural reinforcements 34, 36 are positioned to oppose the inward compressive force 32 and maintain the outer wrapper 18 and the inner liner 20 at the substantially consistent distance in Par. 38).

    PNG
    media_image1.png
    209
    561
    media_image1.png
    Greyscale

As to claim 16.    Dherde et al. in view of Liu et al. discloses the appliance of claim 9, wherein the structural reinforcements are substantially imperceptible upon expressing gas from the cavity (see e.g. Dherde et al. discloses after expressing and/or expelling gas 132 from the insulating cavity 22, the insulating cavity 22 is sealed (step 412).  The wrapper and liner structural reinforcements 34, 36 are positioned to oppose the inward compressive force 32 and maintain the outer wrapper 18 and the inner liner 20 at the substantially consistent distance.  This substantially consistent distance serves to maintain the volume of the cavity space 130 between the wrapper and liner structural reinforcements 34, 36 to be substantially the same as that volume when the outer wrapper 18 and inner liner 20 were attached such as at step 406 of the method 400 in Par. 38).
As to claim 17.    Dherde et al. in view of Liu et al. discloses the appliance of claim 9, wherein the central flattening portion of each of the at least one first panel and the at least one second panel is a scallop-shape (see e.g. Dherde et al. discloses the structural geometries 50 of the various distinct sections can include ridges, scallops, corrugations, undulations, folds, bends, relief patterns, combinations thereof and other similar structural geometries 50 in Par. 22).

Claim 18  is rejected under 35 U.S.C. 103 as being unpatentable over Dherde et al. (WO 2018067123, use US 20190137166 as equivalent) and Liu et al. (US20080072613), and further in view of LeClear et al. (US 20050236947).
As to claim 18.    Dherde et al. in view of Liu et al. does not discloses the appliance of claim 9, wherein the at least one first panel and the at least one second panel further comprise:
corner edges; and
fastener portions proximate the corner edges.
LeClear et al. (US 20050236947) discloses the bottom edges of side walls 127 can be fastened to base 100 with suitable fasteners such a pop rivets for an appliance including insulated liner such as refrigerator freezer or ice maker (see e.g. abstract, in Fig 20, Par. 78).
Both Dherde et al. in view of Liu et al. and LeClear et al. are analogous in the field of liner walls of insulated structure component for an appliance such as refrigerator or freezer, it would have been to modify the at least one of first panel or second panel (or inner liner and outer wrapper) of the insulating structure of Dherde et al. to include suitable fasteners such a pop rivets on the corner edges of the wall as taught by LeClear in order to enable strong connection between side wall and base as suggested by LeClear. 
Response to Arguments
Applicant’s arguments with respect to claim(s) newly amended claim subject matter have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. 

Rejection of Claims 9-17 Under 35 U.S.C. § 102
Applicant argues in last paragraph of page 6 and Par. 1 in page 7 that Dherde fails to disclose "an appliance including "structural reinforcements defined within at least one of the first and second panels and positioned to extend away from the cavity to define the central flattening portion proximate the central flattening portion," as set forth in amended claim 9. 
Dherde is generally directed to a vacuum insulated structure and sets forth that "the first and second structural reinforcements 114,116 can be defined by integral undulations 118 that are formed within the first and second members 110,112." (See Dherde at [0031]). The structural reinforcements set forth in amended claim 9 are defined along an exterior surface of each of the first and second panels and do not extend into the cavity defined between the first and second panels. Because Dherde fails to disclose the features set forth in claim 9, claim 9 is in condition for allowance. As claim 9 is allowable over Dherde, as well as the other references of record, taken singly or in any combination, it stands that claims 10-17 are also allowable as each of these claims depends directly from an allowable base claim (amended claim 9).
Examiner respectfully disagrees:
The current office action introduced new reference Liu et al. to teach the newly amended claim limitation wherein "structural reinforcements defined within at least one of the first and second panels and positioned to extend away from the cavity to define the central flattening portion proximate the central flattening portion,"
Thus the applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allard et al. (US 20170184340). 
Ernat et al. (US 20190162355) discloses the need to have reinforcing structure installed in the insulating structure to be able to resist compressive force and limit the amount of deflection resulting from the in-ward compressive force to maintain a substantially consistent shape before, during and after the expression of gas 52 that defines the at least partial vacuum 38 within the insulating cavity 24(see e.g. Par. 19, 21-22). 
Houk et al. (US 6253520) discloses component shape such as 104 can protect them from compressive loads (see e.g. Fig 32).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/Examiner, Art Unit 1783